845 F.2d 325
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence EPPERSON, Madeline Epperson, Kenneth Epperson, andPatsy D. Price, Plaintiff-Appellants,v.Steve MULLINS, Larry Mullinx, Unknown Officers of theSullivan County Sheriff's Department, Defendants-Appellees.
No. 87-5964.
United States Court of Appeals, Sixth Circuit.
April 18, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction on the basis that the appeal is either from an interlocutory order or from an issue previously disposed of by mandate of this court on March 17, 1987, in appeal no. 87-5052.  Appellant has responded stating that the order is appealable and has not been previously disposed of.


2
The notice of appeal, filed August 21, 1987, indicates that appellant seeks review of the district court's order of July 24, 1987.  That order denied appellant's motion that his son, Terry Epperson, be allowed to represent him in the proceedings.  The district court reasoned that Terry Epperson was neither a party to the action nor licensed to practice law.


3
The district court's order of July 24, 1987 is not a final appealable order within the meaning of 28 U.S.C. Sec. 1291.   See Catlin v. United States, 324 U.S. 229 (1945);  Youghiogheny & Ohio Coal Co. v. Baker, 815 F.2d 422 (6th Cir.1987).


4
Accordingly, appellees' motion to dismiss this appeal for lack of jurisdiction is granted.  Rule 8, Rules of the Sixth Circuit.